
	
		II
		109th CONGRESS
		2d Session
		S. 2
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2006
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To make determinations by the United States Trade
		  Representative under title III of the Trade Act of 1974 reviewable by the Court
		  of International Trade and to ensure that the United States Trade
		  Representative considers petitions to enforce United States trade rights, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Trade Complaint and Litigation
			 Accountability Improvement Measures Act or the
			 Trade CLAIM
			 Act.
		2.Review of
			 determinations of the United States Trade Representative by the Court of
			 International TradeSection
			 1581 of title 28, United States Code, is amended—
			(a)in subsection
			 (i)—
				(1)in the matter
			 preceding paragraph (1), by striking subsections (a)–(h) and
			 inserting subsections (a)–(h) and (k); and
				(2)in paragraph (4),
			 by striking subsections (a)–(h) and inserting subsections
			 (a)–(h) and (k); and
				(b)by adding at the end the following:
				
					(k)The Court of
				International Trade shall have exclusive jurisdiction of any civil action
				commenced by a petitioner requesting that the United States Trade
				Representative take action under section 301 of the Trade Act of 1974 (19
				U.S.C. 2411) to review de novo any determination or action of the United States
				Trade Representative under section 301(a), 302(a)(2), 304(a)(1),
				305(a)(2)(A)(ii), 306(b), or 307(a)(1) of the Trade Act of 1974 (19 U.S.C.
				2411(a), 2412(a)(2), 2414(a)(1), 2415(a)(2)(A)(ii), 2416(b), or
				2417(a)(1)).
					.
			3.Consideration by
			 the United States Trade Representative of petitions to enforce United States
			 trade rights
			(a)Actions by
			 United States Trade RepresentativeSection 301 of the Trade Act
			 of 1974 (19 U.S.C. 2411) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1)
			 in the flush text at the end, by striking , subject to the specific
			 direction, if any, of the President regarding any such action,;
			 and
					(B)in paragraph
			 (2)—
						(i)in
			 the matter preceding subparagraph (A), by striking in any case in
			 which and inserting if;
						(ii)in
			 subparagraph (A)(ii)(II), by striking ; or and inserting a
			 semicolon; and
						(iii)by striking
			 subparagraph (B) and inserting the following:
							
								(B)the foreign
				country has—
									(i)agreed to
				imminently eliminate the act, policy, or practice, or
									(ii)agreed to a
				solution to imminently relieve the burden or restriction on United States
				commerce resulting from the act, policy, or practice;
									(C)the Trade
				Representative finds that it is impossible for the foreign country to achieve
				the results described in subparagraph (B), but the foreign country agrees to
				provide to the United States compensatory trade benefits that are equivalent in
				value to the burden or restriction on United States commerce resulting from the
				acts, policy, or practice;
								(D)in extraordinary
				cases, the Trade Representative finds that the taking of action under this
				subsection would have an adverse impact on the United States economy
				substantially out of proportion to the benefits of such action, taking into
				account the impact of not taking such action on the credibility of the
				provisions of this chapter; or
								(E)the Trade
				Representative finds that the taking of action under this subsection would
				cause serious harm to the national security of the United
				States.
								;
				and
						(2)in subsection
			 (c)(1)(D)—
					(A)by amending
			 clauses (i) and (ii) to read as follows:
						
							(i)imminently
				eliminate the act, policy, or practice that is the subject of the action to be
				taken under subsection (a) or (b),
							(ii)imminently
				relieve the burden or restriction on United States commerce resulting from the
				act, policy, or practice,
							;
				and
					(B)by amending
			 subclause (I) of clause (iii) to read as follows:
						
							(I)are equivalent in
				value to the burden or restriction on United States commerce resulting from the
				act, policy, or practice,
				and
							.
					(b)Initiation of
			 investigationsSection 302 of the Trade Act of 1974 (19 U.S.C.
			 2412) is amended—
				(1)in subsection
			 (a)(2), by striking the period and inserting based on whether the
			 petitioner has alleged facts that, if assumed to be true, would meet the
			 criteria set forth in section 301(a)(1).; and
				(2)in subsection
			 (c), by striking (a) or.
				(c)ConsultationsSection
			 303 of the Trade Act of 1974 (19 U.S.C. 2413) is amended—
				(1)in subsection
			 (a)(2), by striking mutually acceptable resolution and inserting
			 resolution acceptable to the Trade Representative, the foreign country,
			 and the petitioner (if any); and
				(2)in subsection
			 (b)(1)(A), by striking after consulting with and inserting
			 with the consent of.
				(d)Implementation
			 of actionsSection 305(a)(1) of the Trade Act of 1974 (19 U.S.C.
			 2415(a)(1)) is amended by striking , subject to the specific direction,
			 if any, of the President regarding any such action,.
			(e)Monitoring of
			 foreign complianceSection 306(b) of the Trade Act of 1974 (19
			 U.S.C. 2416(b)) is amended—
				(1)in paragraph (1),
			 by striking the Trade Representative considers and inserting
			 the Trade Representative or the petitioner (if any) considers;
			 and
				(2)in paragraph
			 (2)(A), by striking the Trade Representative considers and
			 inserting the Trade Representative or the petitioner (if any)
			 considers.
				(f)Modification
			 and termination of actionSection 307(a)(1) of the Trade Act of
			 1974 (19 U.S.C. 2417(a)(1)) is amended by striking , subject to the
			 specific direction, if any, of the President with respect to such
			 action,.
			
